ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                 )
                                             )
BAE Systems Land & Armaments L.P.            ) ASBCA Nos. 62971, 62996
                                             )
Under Contract No. W56HZV-05-G-0005          )

APPEARANCES FOR THE APPELLANT:                  David Z. Bodenheimer, Esq.
                                                Andy Liu, Esq.
                                                Haaleh Katouzian, Esq.
                                                 Nichols Liu LLP
                                                 Washington, DC

APPEARANCES FOR THE GOVERNMENT:                 Scott N. Flesch, Esq.
                                                 Army Chief Trial Attorney
                                                Robert B. Neill, Esq.
                                                 Senior Trial Attorney

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: September 28, 2022



                                           MICHAEL N. O’CONNELL
                                           Administrative Judge
                                           Armed Services Board
                                           of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62971, 62996, Appeals of BAE
Systems Land & Armaments L.P., rendered in conformance with the Board’s Charter.

       Dated: September 29, 2022


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2